In a proceeding to compel cancellation of an alleged designation by the executive committee of the Nassau County Conservative Party of appellant Wydler as the candidate of said party in the general election to be held on November 5, 1974 for the public office of Member of Congress for the Fifth Congressional District of New York, the appeal is from a judgment of the Supreme Court, Nassau County, entered August 14, 1974, which granted the petition. Judgment reversed, on the law, without costs, and petition dismissed (see Matter of Kess el v. Dodd {Levy.] 46 A D 2d 645). Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.